Citation Nr: 0635590	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-28 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation in the amount of $9,417 including the propriety 
of the creation of the debt.  




(The issues of service connection for the claimed residuals 
of right hand trauma, the claimed residuals of a fracture of 
the right thumb, the claimed residuals of an injury to the 
right 5th and6th ribs, claimed bursitis of the left elbow, and 
claimed bronchitis are addressed in a separate decision of 
this date.)  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty for over 21 years, 
ending with his retirement in July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Committee 
on Waivers and Compromises located in the Roanoke, Virginia 
RO, which denied recovery of an overpayment of VA 
compensation in the amount of $9,417.  The veteran timely 
appealed.  

The issue on appeal is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  



REMAND

In December 2004, Congress amended 38 U.S.C.A. §§ 5304, 5305 
to allow some veterans to receive both retired pay and VA 
compensation.  See Veterans Benefits Improvement Act of 2004, 
Pub. L. No. 108- 454, § 308(a),(b), 118 Stat 3614 (codified 
at 38 U.S.C.A. § 5304(a)(1), 5305 (West Supp. 2005).  

The Board notes that the veteran has not been notified of 
these statutory changes, and the RO has not considered the 
veteran's claim under the new controlling criteria.  As these 
changes might involve the amount of any overpayment of 
compensation in this case, further review is indicated.  

After addressing the potential applicability these statutory 
changes, the RO should provide a detailed accounting of the 
veteran's benefits and amount of any overpayment of same.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:  

The RO must readjudicate the issue on 
appeal in light of current 38 U.S.C. 
§§ 5304, 5305 in order to address the 
potential applicability of the statutory 
changes to the veteran's case.  After 
such review, the RO should provide a full 
accounting as to the veteran's 
compensation benefits and the details 
relating to the creation of any resulting 
overpayment.  The veteran should also be 
afforded another opportunity to offer 
additional argument and information 
referable to any request for waiver of 
recovery of any overpayment.  If any 
benefit sought on appeal is not granted, 
the RO must issue a Supplemental 
Statement of the Case, which must include 
notation of 38 U.S.C. §§ 5304, 5305.  The 
RO must then provide the veteran an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


